The defendant was tried and convicted under an indictment charging burglary, and sentenced to the penitentiary for a term of not less than one year and one day nor more than two years. The record contains no bill of exceptions and the time for filing one has expired. The refused charges and motion for a new trial cannot be considered, there being no bill of exception setting out the evidence in the trial. Ross v. State,16 Ala. App. 393, 78 So. 309. The record discloses that the defendant was legally convicted; and, there being no error, the judgment of conviction is affirmed.
Affirmed.